The opinion of the court was delivered, by
Williams, J.
The principal question in this case relates to the proper measure of damages for the breach of the alleged contract. The District Court instructed the jury that “ if the contract was broken by the defendants, the plaintiff is entitled to be put in the same position, pecuniarily, as he would have been if the contract had been kept, regard being had to the fact that the plaintiff soon afterwards obtained other employment.” This instruction is complained of as erroneous, because, as contended, it furnished no proper rule by which to measure the damages, being but a general statement of the result to be arrived at, without any teaching as to how that result was to be attained. Where there is no prayer for instructions, the court cannot be convicted of error except for positive misdirection, though the instructions are not as full and specific as they might have been. Mere omission to charge, as we have often said, does not amount to misdirection, and where the proper rule has been laid down for the guidance of the jury, the omission of specific instructions to aid them in its application cannot be regarded, or assigned as error. As no instructions were requested in this case, the only question is, whether the court was guilty of misdirection in instructing the jury that the plaintiff was entitled to be put in the same position, pecuniarily, as he would have been if the contract had been kept. This was but another mode of saying that the plaintiff was entitled to recover what he *59would have made directly out of the contract if it had been fulfilled ; and if so, there was no error in the instruction: Hoy v. Gronoble, 10 Casey 9. This of course excludes remote or speculative damages. It was conceded on the argument that the proper measure of damages for the breach of the contract was the value of the bargain.
But what was the value of the bargain, if it was not the profit which the plaintiff would have made immediately out of the contract if he had been allowed to perform it ? If the damages found by the jury would have put the plaintiff in the same position, pecuniarily, as he would have been if the contract had been kept, then it is clear that he recovered the value of his bargain, viz., the direct profit which he would have made out of the contract if it had not been broken. "We think that the rule laid down by the court as thé proper measure of damages was substantially correct, and we cannot say, therefore, that the jury were misled by the terms in which it was expressed. Nor was there any error in saying to the jury that “ there is a difficulty in this case from the fact that the plaintiff had incurred considerable expense in fitting up the dye-house; but still the evidence shows that the defendants were willing that the plaintiff should remove the articles that he put there, so that the only loss in regard to these articles would seem to be the loss of a favorable opportunity of making profit by them.” This was evidently said for the purpose of preventing the jury from finding as damages the expense incurred by the plaintiff in fitting up the dye-house, and limiting their finding as it respects the articles which the plaintiff put in the dye-house, to the damages occasioned by the loss of a favorable opportunity of making profit by their use in performing the contract. If the improvements which the plaintiff made to the dye-house were necessary in order to enable him to pei’form the contract, then the loss of a favorable opportunity of making profit by their use was a circumstance proper for the consideration of the jury in determining the amount of damages to which the plaintiff was entitled, and the defendants have no reason to complain of the instruction. Besides, the evidence shows that the expense of fitting up the dye-house far exceeded the value of the articles when removed, and we see no reason why the plaintiff was not entitled to recover the difference. If so, the instruction was more favorable than the defendants had any right to ask. The other assignments relate to the admission of evidence, and need not be particularly noticed. The record shows nothing but a general objection to the admission of the evidence complained of, and we have repeatedly said that such an objection will be of no avail unless it clearly appears that the evidence was not relevant or admissible for any purpose. Nor can any question as to the competency of a witness be raised under such an objection. In this case it does not clearly appear *60that the evidence was irrelevant and inadmissible. On the contrary, we think it tended to throw some light on the question of damages, and was, therefore, properly received.
Judgment affirmed.